Citation Nr: 1549085	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  11-23 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder, to include as secondary to service-connected lung cancer.  

2.  Entitlement to service connection for basaloid squamous cell carcinoma of the left tonsil, to include as due to herbicide exposure and/or secondary to service-connected lung cancer.  


REPRESENTATION
Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty rom July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2010 and March 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified before the undersigned Veterans Law Judge during a videoconference in July 2015; a transcript of the hearing has been associated with the claims file.  

Since the January 2015 supplemental statement of the case, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration dated August 2015.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.  

The Board notes that the Veteran filed separate service connection claims for PTSD and anxiety.  However, as addressed at the July 2015 hearing, and pursuant to Clemons v. Shinseki, 23 Vet. App 1 (2009), the Board finds that it is appropriate to characterize the Veteran's claims as noted on the title page.  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

With respect to the Veteran's claim for an acquired psychiatric disorder, the Board finds that further VA examination is necessary.  In this regard, the Board finds that the evidence of record reveals multiple psychiatric diagnoses, to include depressive disorder, anxiety disorder and dysthymic disorder.  The prior VA examinations did not address all of these diagnoses.  Additionally, while the August 2011 VA examiner noted that the Veteran's depression and anxiety were less likely than not related to his military service, the examiner provided no rationale to support such opinion.  The December 2012 VA examiner provided the same opinion with respect to the Veteran's anxiety but provided no rationale to support that opinion.  Thus, remand is warranted to address all of the Veteran's psychiatric diagnoses and obtain adequate opinions with respect to etiology.  

Additionally, at the July 2015 hearing, the Veteran testified that doctors treating him for his service-connected lung cancer had brought up that such may have had an impact on his psychiatric symptoms.  Thus, on remand, the VA examiner must address whether the Veteran's psychiatric disorders were caused or worsened by his service-connected lung cancer.  

With respect to the Veteran's claim for tonsil cancer, the Board finds that an additional VA examination is necessary as well.  In this regard, the December 2012 VA examiner noted that the tonsils are not part of the respiratory system and was not one of the presumptive diseases for herbicide exposure.  The examiner opined that the Veteran's tonsil cancer was less likely than not a result of his military service, to include exposure to Agent Orange.  The examiner referenced the Veteran's heavy alcohol use history as a risk factor for cancers of the face and neck.  However, the VA examiner did not provide a rationale as to his opinion with respect to herbicides causing tonsil cancer on a direct basis.  Furthermore, the Veteran's service treatment records dated July 1969 revealed enlarged lymph nodes and tonsillitis.  On remand, the VA examiner must address herbicide exposure and the Veteran's service treatment records in providing an opinion with respect to his tonsil cancer.  

Finally, the Board notes that there may be outstanding private treatment records with respect to the Veteran's tonsil cancer.  In this regard, the Veteran submitted an authorization form in May 2012 indicating that he received treatment from Dr. Buck and Dr. Kulhavy.  While these doctors submitted letters with respect to nexus, there is no indication that these treatment records were requested or received.  Furthermore, VA treatment records dated in September 2012 noted cancer treatment at Blue Ridge Cancer Center, and a September 2014 note indicated the Veteran was receiving chemotherapy at St. Francis.  These records have not been obtained as well.  Thus, on remand, the Veteran must be provided an opportunity to provide appropriate authorization and information to obtain such records.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.  

2.  Ask the Veteran to identify any outstanding treatment records associated with his disabilities and obtain the necessary authorization to obtain such records, to include records from Dr. Buck, Kuhavy, Blue Ridge Cancer Center and St. Francis.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  After the above development has been completed and all obtainable records have been associated with the claims file, schedule the Veteran for an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his psychiatric disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  The examiner must interview the Veteran as to the history of his psychiatric symptoms.  Any indicated evaluations, studies, and tests must be conducted.  

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of the Veteran's in-service stressors, which have been conceded.  The examiner should comment on the validity of the PTSD diagnoses found in the other evidence of record.  

For EACH diagnosed disability other than PTSD, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such is related to or caused by his military service.  

The examiner must also offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any acquired psychiatric disability was caused OR aggravated (made permanently worse beyond normal progression) by his service-connected lung cancer.  

In answering these questions, the examiner must provide a complete rationale for any conclusions reached.  

4.  After the above development has been completed and all obtainable records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his tonsil cancer.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests must be conducted.  

The examiner must opine as to the following: 

(A)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tonsil cancer is related to or caused by his military service, to include his exposure to herbicides while serving in Vietnam and documented tonsillitis and swollen lymph nodes noted in his service treatment records.  

(B)  If not, whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tonsil cancer was caused OR aggravated by (permanently increased in severity) his service-connected lung cancer.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.  

5.  After the above development is completed, re-adjudicate the claims on appeal, taking into account evidence associated with the claims file since the January 2015 statement of the case.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


